Robinson, J.
The plaintiff sues to recover from defendants for the conversion of personal property alleged to be worth $612.50. The jury returned a verdict in favor of the plaintiff for $550. The defendants appeal from the judgment and from an order denying a motion for a new trial.
It appears that, under a writ of attachment and a judgment against the plaintiff for $355.75, the defendants levied upon and sold all of plaintiff’s household property, which was exempt from such levy and sale. The plaintiff was a resident of the state, and he duly claimed his exemptions.
By an appraisal made under the direction of the sheriff, the property was valued at $300. At a forced sale on execution it brought $366.75, and the evidence shows it was fairly worth about $450. Hence, it *23seems the jury allowed plaintiff $100 as exemplary damages. Tbe case was fairly tried, and the only real question is in regard to tbe ■exemplary damages. By statute it is provided:
Comp. Laws 1913, § 7168: “Tbe detriment caused by tbe wrongful conversion of personal property is presumed to be:
“1. Tbe value of tbe property at tbe time of tbe conversion, with tbe interest from that time.
“3. A fair compensation for tbe time and money properly expended in pursuit of tbe property.”
Sec. 7145: “In any action for tbe breach of an obligation not arising from contract, when tbe defendant bas been guilty of oppression, fraud, •or malice, actual or presumed, tbe jury, in addition to actual damages, may give damages for tbe sake of example and by way of punishing tbe defendant.”
In this case tbe defendants and their counsel knew, or ought to have known, that tbe property levied on was exempt. Tbe levy and sale was made in defiance or in disregard of tbe law, and it was manifestly oppressive. It was a gross abuse of tbe process of tbe law, and the plaintiff has been made a very considerable expense in trying to recover -the value of bis exempt property.
Under our statute when a debtor desires to claim exempt property by valuation, as per § 7731, then as per § 7733, be must make a schedule of all bis personal property of every kind, and deliver tbe same to tbe officer having tbe attachment. Tbe schedule must be subscribed and ■sworn to. Then, if there is any question in regard to tbe valuation being excessive, or if tbe property is in excess of tbe exemptions, tbe property must be appraised at tbe actual value of tbe several articles, .and tbe value of each article must be set down in tbe inventory or by lots, with tbe value opposite each article or set of articles, and, from -the appraisal so made, the debtor, bis agent, or attorney may select property to tbe amount exempt. When tbe total value of tbe property is confessedly less than tbe exemption, then tbe appraisement answers no purpose whatever; it becomes an idle act. And so it was in this ■case. Tbe sheriffs appraisal or valuation amounted to nothing, because there was no claim that tbe total value of tbe property was in excess of $500. Tbe valuation might have been put at $5 or $500, without *24in any manner affecting the exemption claim. Tbe purpose of such a valuation is merely to enable the debtor to select property to tbe amount of bis exemptions, and not to determine tbe value of tbe property in any subsequent proceeding.
In an action for tbe wrongful sale and conversion of property on a writ of execution, no court has ever held that tbe sheriff’s appraisal was conclusive evidence of tbe value of tbe property. Tbe appraisal is made for tbe sole purpose of determining tbe exemption right, and it can be given no force or effect, only so far as it bears on tbe exemption right. Judgment affirmed.